Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-22 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects Group V without traverse, claims 10-18, drawn to a method for library preparation for next generation sequencing; and the election of Species as follows: 
Species (B): wherein generating the set of metagenome-associated fragments comprises generating fragments based on processing the set of total nucleic acids (claim 17), in the reply filed on May 24, 2022 is acknowledged.  

Claims 1-9 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 10-17 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2019 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed December 19, 2019 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US2018/038628, filed June 20, 2018; which claims the benefit of US Provisional Patent Applications 62/582,162, filed November 6, 2017; and 62/522,293, filed June 20, 2017.

Claim Objection/Rejections
Claim Objection
	Claim 10 is objected to because of the following informalities: Claim 10 recites “library preparation for next generation sequencing (NGS) sequencing” in lines 1-2, wherein the term “library preparation for next generation sequencing (NGS)” might be more appropriate. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 10-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 1-21 of copending US Patent Application No. 16/649,234; and
	(ii)	Claims 1-22 and 24-33 of US Patent Application No. 15/183,643.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/624,816 and the claims of the copending US Patent Applications are directed to methods for library preparation including generating amplicons, generating fragments, generating sequencing-ready target nucleic acids using sequencing-based primers.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 10, 11, 13 and 17 are indefinite for the recitation of the term “based on” such as recited in claim 10, lines 3, 6, and 8 because it is unclear what the term “based on” refers (e.g., based on a first amplification process; based on processing a set of total nucleic acids, etc.), such that it is unclear whether the term “based on” refers to a specific method step, a general reaction scheme, a general idea, a comparison, a probability, an association, a prediction regarding multiple possible decisions; and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claims 10-12 are indefinite for the recitation of the term “amplicon-generation primers” such as recited in claim 10, line 4 because it is unclear as to the identity, structure and/or function of a set of “amplicon-generation primers”; and whether “amplicon-generation primers” are simply primers and/or whether they have some unique structure and/or characteristic from “primers” used in amplification reactions and, thus, the metes and bounds of the claim cannot be determined.
Claims 10, 13, 14, 16 and 17 are indefinite for the recitation of the term “metagenome-associated fragments” such as recited in claim 10, lines 6 and 10 because it is unclear how “metagenome-associated fragments” are associated with a metagenome given that there is no indication as to the origin of the sample (e.g., biological, inorganic, organic, etc.); and/or what it means for the metagenome to be associated with the fragments and, thus, the metes and bounds of the claim cannot be determined.
Claim 10 is indefinite for the recitation of the term “sequencing-ready target molecules” in lines 8 ad 10 because it is completely unclear what makes the target molecules “sequencing-ready”, what structure and/or characteristics the “sequencing-ready target molecules” have compared to non-sequence-ready target molecules; and/or how they are related to/associated with the target-associated amplicons and, thus, the metes and bounds of the claim cannot be determined.
Claim 11 is indefinite for the recitation of the term “forward sequence” in line 5 in conjunction with the term “reverse sequence” in line 9 because it is unclear whether the subsets of primers are primer pairs and/or whether the terms  “forward sequence” and “reverse sequence” refer to separate sequences that are (or are not) part of a primer pair. Moreover, it is unclear how the first target-associated region is associated with a “forward sequence” and/or how the second target-associated region is associated with a “reverse sequence” (e.g., adjacent, linked, in the same vial, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claim 11 is indefinite for the recitation of the term “the first and the second subsets of amplicon-generation primers” in lines 11-12. There is insufficient antecedent basis for the term “the first and the second subsets of amplicon-generation primers” because claim 11, line 3 recites the term “a first subset of amplicon-generation primers”, and line 7 recites the term “a second subset of amplicon-generation primers”.
Claim 12 is indefinite for the recitation of the terms “each UMI-based primer” in line 3 in line because it is unclear whether “each UMI-based primer” is the same as (or different from) the “first unique molecular identifier (UMI)-based primers” and/or whether they different primers are used in different reactions or have different functions and, thus, the metes and bounds of the claim cannot be determined.
Claim 12 is indefinite for the recitation of the term “the first UMI-based primer” in lines 2-3. There is insufficient antecedent basis for the term “the first UMI-based primer” because claim 12, lines 2-3 recites the term “first unique molecular identifier (UMI)-based primers”.
Claims 13-16 are indefinite for the recitation of the term “added adapters” such as recited in claim 13, line 3 because the claim is directed to describing what constitutes the step of “generating the set of metagenome-associated fragments”, such that it is unclear whether the term “added adapters” is meant to refer to “adding adapters” in the step of “generating the set of metagenome-associated fragments”; and/or whether “generating the set of metagenome-associated fragments” comprises added adapters, which are not part of the structure of the fragments and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “multiplexing” in line 3 because none of claims 10-14, from which claim 15 depends, recites a step of “multiplexing” and, thus, the metes and bounds of the claim cannot be determined.
Claim 16 is indefinite for the recitation of the term “the adapter regions” in line 1. There is insufficient antecedent basis for the term “the adapter regions” in the claim because claim 14, line 2 recites “metagenome-associated adapter regions”.
Claim 16 is indefinite for the recitation of the terms “the first amplicon-associated adapter regions” in line 3; and “the second amplicon-associated adapter regions” in lines 4-5. There is insufficient antecedent basis for the terms “the first amplicon-associated adapter regions”; and “the second amplicon-associated adapter regions” in the claim because claim 14, line 2 recites “metagenome-associated adapter regions”.
Claim 17 is indefinite for the recitation of the term “unique molecular identifier (UMI)-based molecules” in lines 5-6 because it is unclear what molecules are encompassed by the term “unique molecular identifier (UMI)-based molecules”; and whether the term refers to UMI-based primers, UMI sequences, and/or to some other UMI-based molecules (e.g., dyes, labels, barcodes, small molecules, etc.) and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites (in part) “multiplexing”. Claim 15 depends from claims 10-14. None of claims 10-14 recite “multiplexing”. Thus, claim 15 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., abstract idea, a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims as a whole are directed to an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 10-17 do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite a method for library preparation for NGS sequencing, the method comprising: (a) generating a set of target-associated amplicons based on a first amplification process with a set of amplicon-generation primers and a set of nucleic acid targets from at least one sample; (b) generating a set of metagenome-associated fragments based on processing a set of total nucleic acids from the at least one sample; and (c) generating a set of sequencing-ready target molecules based on the set of target-associated amplicons, the set of metagenome-associated fragments; and a set of sequencing-based primers, wherein the set of sequencing-ready target molecules is associated with the set of nucleic acid targets.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 10-17 are directed to an abstract ideas in the form of instructions to implement an abstract idea on a computer and/or by performing routine and conventional functions of implementing instructions of an abstract idea on a computer (See; for example, instant as-filed Specification; paragraphs [0020]; [0022]; [0025]; [0027]-[0028];[0032]; [0097]; and Figure 5). Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and an abstract idea in the form of steps of a method that can be implemented using a generic computer that carries out general computer functions. 
Step IIA - Prong One of the revised Step IIA analysis for an abstract idea asks whether the claim “recites” an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG. Claim 10 recites the steps of: (a) generating a set of target-associated amplicons based on a first amplification process; (b) generating a set of metagenome-associated fragments based on processing a set of total nucleic acids; and (c) generating a set of sequencing-ready target molecules based on the set of target-associated amplicons, the set of metagenome-associated fragments; and a set of sequencing-based primers, wherein the set of sequencing-ready target molecules is associated with the set of nucleic acid targets. In the instant as-filed Specification, the steps of the method are recited to be performed and/or implemented on a computer using a computer-readable medium, computer-readable instructions, and computer executable components, such that the computer-readable medium can be stored on any computer-readable media. Hence, the limitations as recited in the instant claims are directed to an abstract idea. Step IIA – Prong One: [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to an abstract idea in the form of using a generic computer to carry out general computer functions. For example, claim 10 recites the steps of “generating a set of target-associated amplicons based on a first amplification process with a set of amplicon-generation primers and a set of nucleic acid targets from at least one sample” in lines 3-5; “generating a set of metagenome-associated fragments based on processing a set of total nucleic acids from the at least one sample” in lines 6-7; and “generating a set of sequencing-ready target molecules based on the set of target-associated amplicons, the set of metagenome-associated fragments, wherein the set of sequencing-ready target molecules is associated with the set of nucleic acid targets” in lines 8-11, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Additionally, the dependent limitations of claims 11-17 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 13 recites; “wherein generating the set of metagenome-associated fragments comprises generating the set of metagenome-associated fragments comprising added adapters, based on at least one of a ligation process and an amplification process” in lines 1-4; and claim 14 recites “where the set of sequencing-based primers comprises: metagenome-associated adapter regions associated with the NGS and the added adapters of the set of metagenome-associated fragments” in lines 1-3, which are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes does the claim recite additional elements that amount to significantly more than the judicial exception? As noted supra, the instant independent claims are recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the method of library preparation; the NGS method; the method of generating a set of target-associated amplicons; what generating is “based on”; the first amplification process; the set of amplicon-generation primers; the nucleic acid targets; the nucleic acid primers; the identity of the samples; the number of samples; the method of generating a set of metagenome-associated fragments; the metagenome; fragment size and number; the method of generating a set of sequencing-ready target molecules; how the target molecules are considered to be “sequencing ready”; the target molecules; and/or the size and/or number of the sets. Moreover, the steps of the method are well known, purely conventional or routine in the art.
For example, methods and systems for analyzing a microbiome of an individual, comprising: providing a sampling kit to the individual at a location remote from the sample processing network were known in the art; that sample processing in the form of amplification and sequencing, wherein a sample processing module, generating a microbiome sequence dataset based upon sequencing nucleic acid content of a microorganism portion of the sample, wherein Block S130 functions to process each sample received in Block S120, in order to determine microbiome compositional aspects at the level of the individual including parameters related to distribution of microorganisms across different taxonomic groups of phyla, classes, orders, families, genera and/or species; as well as, compositional aspects; as well as, next generation amplification and sequencing including the simultaneous amplification of an entire 16S region for each set of microorganisms using indexed primers; (ii) fragmenting amplicons of the entire 16S region for each set of microorganisms to generate a set of amplicon fragments; (iii) sequencing the set of amplicon fragments; (iv) assembling a full gene based on the sequences amplicon fragments; (v) performing Bayesian statistics for characterization based upon the species, strain and/or gene identification; (vi) detection of specific sequences from the set of amplicon fragments; and (vii) analyzing product-sequence associations based upon reading the set of amplicon fragments to identify target microorganism sequences as evidenced by Apte et al. (US9663831; issued May 30, 2017; Abstract; col 10, lines 31-50; col 20, lines 20-32; and Figure 8); and methods to amplify or improve amplification of target-specific amplification products by reducing non-specific amplification products such as primer-dimers when amplifying multiple different nucleotide regions in order to produce a barcoded library ready for NGS were known in the art, wherein multiplex PCR includes amplifying a plurality of target DNA fragments simultaneously in the same tube or well by placing more than one pair of primers together including forward primers and reverse primers, wherein the primers allow easy addition of adapters onto amplicons by an additional round of PCR as evidenced by Liu et al. (US20170022551, published January 26, 2017; Abstract; paragraphs [0006]; [0150]; [0230], lines 1-11; and Figures 20 and 21A). Thus, generating target-associated amplicons; metagenome-associated fragments; and sequencing-ready target molecules including through the use of a generic computer was well known, purely conventional, or routine in the art. Step IIA – Prong Two [NO].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 10 DOES NOT qualify as eligible subject matter.
Dependent claim(s) 11-17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 10 significantly different. For example, claim 13 encompasses the method of claim 10, generating the set of metagenome-associated fragments comprises generating the set of metagenome-associated fragments comprising added adapters, based on at least one of a ligation process and an amplification process, but it does not add anything that makes the natural phenomenon in claim 10 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 10-17 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	 Claims 10-17 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Liu et al. (US Patent Application Publication No. 20170022551, published January 26, 2017; effective filing date February 11, 2015).
	Regarding claims 10-17, Liu et al. teach methods to amplify or improve amplification of target-specific amplification products by reducing non-specific amplification products such as primer-dimers when amplifying multiple different nucleotide regions, wherein the methods include the use of one more resolvases that recognize and bind to and/or cut aberrant DNA structure (interpreted as an enzyme, claims 10 and 14) (Abstract). Liu et al. teach that multiplex PCR refers to amplifying a plurality of target DNA fragments simultaneously in the same tube or well by placing more than one pair of primers together, wherein forward primers including SEQ ID NO: 1, and reverse primers include SEQ ID NO: 2, wherein the primers allow easy addition of adapters onto amplicons by an additional round of PCR (interpreted as forward sequences, and reverse sequences, claims 10 and 11) (paragraphs [0006]; [0150]; [0230], lines 1-11; and Figure 20). Liu et al. teach that multiplex PCR amplifies finds broad applications in detection and clinical diagnosis of genes and microorganisms in humans, animals, crops and plants, in species authentication, and in sample and library preparation for next generation sequencing including gene testing and diagnosis, and assays of single nucleotide polymorphisms (interpreted as library preparation for NGS; generating a set of target-associated amplicons based on a first amplification process; generating metagenome-associated fragments based on process; ligation process; and interpreting PCR as comprising enzymes, claims 10, 11 and 13-17) (paragraph [0007]). Liu et al. teach a method of reducing non-specific amplification products from a template-dependent primer extension reaction can include: (i) amplifying a plurality of target nucleic acids using pairs of target-specific primers to form a mixture comprising a plurality of target-specific amplification products and a plurality of non-specific amplification products; (ii) introducing T4 endonuclease VII into the mixture, wherein the T4 endonuclease VII recognizes an aberrant DNA structure on the non-specific amplification products; (iii) cleaving the plurality of non-specific amplification products with the T4 endonuclease VII to generate a plurality of cleaved non-specific amplification products while maintaining more that 50% of said plurality of target-specific amplification products; and (iv) removing the cleaved non-specific amplification products, leaving the substantial proportion of the plurality of target-specific amplification products (interpreted as library preparation for NGS; generating a set of target-associated amplicons based on a first amplification process; generating metagenome-associated fragments based on process; and interpreting the T4 endonuclease as an enzyme, claim 10) (paragraph [0019]). Liu et al. teach that after amplification and before the enzymatic cleavage, the amplification products can be end-repaired by methods known in the art; and that adapters can be added onto both ends of the end-repaired specific amplification products by ligation (interpreted as a ligation process; and ligating UMIs, claims 13 and 17) (paragraph [0046]). Liu et al. teach an illustration of a method of making a library for sequencing in Figure 21A, wherein the method produces a barcoded library ready for NGS (interpreted as sequencing ready-target molecules, claim 10) (paragraph [0081]; and Figure 21A). Liu et al. teach that the nucleic acid can be RNA or DNA including gDNA or cDNA or any combination thereof (interpreted as total nucleic acids, claims 10-17) (paragraph [0096], lines 4-6). Liu et al. teach adapter ligation of two oligonucleotides synthesized by IDA, wherein one oligo has the same nucleotide sequence with Illumina TruSeq universal adapter, the other has the same sequence with TruSeq adapter index 1 (interpreting the second oligo to comprise a UMI that is ligated, claim 17) (paragraph [0177]). Liu et al. teach that for adapter ligation, two oligonucleotides were synthesized by Integrated DNA Technologies (IDA) (interpreted as a ligation process; and ligating UMI-based molecules, claims 13 and 17) (paragraph [0205], lines 1-2). Liu et al. teach that additional materials can be used including indexed 2nd primers such as: New England Biolabs; BioLab, NEBNext; Multiplex Oligos for Illumina; dual indexed primer set 1, # E7600S; Single Indexed Primers #E7335, E7500, E77100, E7730) (interpreted as UMI-based molecules, claim 17) (paragraph [0266], lines 1-5). Liu et al. teach that the amplification products from multiplex PCR (including amplicons and non-specific products) can be purified and treated with the digestion reagent to degrade the primers and nonspecific PCR products, such that the amplicons can be further purified and re-amplified with primers containing indexes to form a DNA library, wherein when multiple libraries are made and each library can be attached with a unique index, these libraries can be combined (pooled) in a variety of ways before being sequenced such as on Illumina instruments (interpreting multiplex PCR as library preparation for NGS; indexes as UMI; and UMI-based primers, claims 10-17) (paragraph [00267]). Liu et al. teach that before sequencing, the final library including either a single library or a pool of libraries each with a unique index, can be quantified by qPCR, or by a method compatible with Illumina sequencing instruments (interpreting a unique index to be a UMI, claim 12) (paragraph [0268]). Liu et al. teach the methods in Example 21, comprising: (1) inputting DNA; (2) amplifying DNA targets; (3)  thermal cycling conditions; (4) purify amplicons; (5) digest nonspecific product; (6) purify amplicons; (7) amplify and add index (interpreted as a UMI); and (8) purify the amplicons (interpreted as library preparation for NGS; generating a set of target-associated amplicons based on a first amplification process; generating metagenome-associated fragments based on processing a set of nucleic acids; generating a set of sequencing-ready target molecules based on a set of target-associated amplicons, and a set of sequencing-based primers; a first subset of amplicon-generation primers comprising an adapter region; a second subset of amplicon-generation primers comprising an adapter region; first and second UMI-based primers; adding adapter in a ligation process and an amplification process; metagenome-associated adapter regions; metagenome-associated fragments; indexing regions to facilitate multiplexing associated with NGS; adapter regions are associated with NGS; and generating fragments based on process a set of total nucleic acids with at least one enzymatic process, claims 10-17) (Example 21, paragraphs [0272]-[0310])
Liu et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.
	


(2)	 Claims 10-17 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Apte et al. (US Patent No. 9663831, issued May 30, 2017; published January 9, 2015; effective filing date March 14, 2014).
Regarding claims 10-17, Apte et al. teach a method and system for analyzing a microbiome of an individual, comprising: providing a sampling kit to the individual at a location remote from the sample processing network, the sample kit including a sample container having a lysing component and a sample preservation components and configured to receive a sample from a collection site of the individual; receiving the sample container with the sample from the collection site; generating a microbiome sequence dataset based upon sequencing nucleic acid content of a microorganism portion of the sample; identifying a set of microorganisms represented in the microorganism portion based upon performance of a mapping operation on portions of the microbiome sequence dataset; generating an analysis based upon a set of features related to the microorganism portion; and transmitting information derived from the analysis to the individual (interpreted as metagenome; and total nucleic acids, claims 10, 14, 15 and 17) (Abstract). Apte et al. teach sample processing in the form of amplification and sequencing, wherein a sample processing module, generating a microbiome sequence dataset based upon sequencing nucleic acid content of a microorganism portion of the sample, wherein Block S130 functions to process each sample received in Block S120, in order to determine microbiome compositional aspects at the level of the individual including parameters related to distribution of microorganisms across different taxonomic groups of phyla, classes, orders, families, genera and/or species; as well as, compositional aspects (col 10, lines 31-50). Apte et al. teach next generation amplification and sequencing in Figure 8, Blocks S710 to S795, comprising: (i) simultaneously amplifying an entire 16S region for each set of microorganisms; (ii) fragmenting amplicons of the entire 16S region for each set of microorganisms to generate a set of amplicon fragments; (iii) sequencing the set of amplicon fragments; (iv) assembling a full gene based on the sequences amplicon fragments; (v) performing Bayesian statistics for characterization based upon the species, strain and/or gene identification; (vi) detection of specific sequences from the set of amplicon fragments; and (vii) analyzing product-sequence associations based upon reading the set of amplicon fragments to identify target microorganism sequences (interpreted as generating amplicons; NGS; fragmenting; target-associated amplicons; metagenome-associated fragments; sequencing-ready target molecules; inherently including primers and adapters, claims 10-17) (col 20, lines 20-32; and Figure 8). Apte et al. teach forward primers for amplification can be designed as shown in Table 1, reverse primers for amplification can be designed as shown in Table 2, and barcode sequences can be designed as shown in Tables 3 and 4 (interpreted as forward primers; reverse primers; and UMI-based molecules, claims 10-17) (col 12, lines 5-17; and Tables 1-4). Apte et al. teach amplification and sequencing of nucleic acids from a sample includes: solid-phase PCR involving bridge amplification of DNA fragments of the biological samples on a substrate with oligo adapters, wherein amplification involves primers having a forward index sequence (e.g., corresponding to an Illumina forward index for MiSeq/HiSeq platform), a forward barcode sequence, a transposase sequence, a linker, and additional random base, a sequence for targeting a specific target region, a reverse index, and a reverse barcode sequence, wherein sequencing comprises Illumina sequencing (interpreted as library preparation; samples; targets; amplification; fragmenting; forward and reverse primers; primer including UMI-based primers; amplicon-associated adapter regions; first and second UMI-region; adapters; NGS sequencing; and UMI-based molecules ligated to adapters, claims 10-17) (col 13, lines 1-19). Apte et al. teach that Block S310 indicates that the first primer type can include a single primer (e.g., a forward primer, a reverse primer), or can comprise a pair of primers (i.e., a forward primer and a reverse primer pair), such that the primers of the first primer type used in Block S310 can correspond to target 16S regions, or target ITS regions of a nucleic acid strand (interpreted as forward primers; reverse primers; and a set of sequencing-based primers, claims 10-17) (col 17, lines 5-12). Apte et al. teach that with multiple nucleic acid identification sequences and multiple expression levels for each sequence, mN samples can be uniquely encoded, where N represents the number of unique nucleic acid identification sequences and m represents the number of unique expression levels for each unique nucleic acid identification sequence, such that Blocks S130 and/or S140 include generating a mixture upon combination of an identifying reagent, a subset of nucleic acid identification sequences that can be used to uniquely identify the sample at various stages of sample processing (interpreting unique codes as UMI-based molecules, claim 17) (col 27, lines 36-42 and 50-57).
Apte et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 10-17 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639